Citation Nr: 1142410	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-30 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a gunshot wound of the right foot, involving muscle group X.

2.  Entitlement to a rating in excess of 30 percent for a gunshot wound of the right leg, involving muscle groups XI and XII.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from June 1956 to March 1960.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision. 


FINDINGS OF FACT

1.  The Veteran currently receives two 30 percent disability ratings for the residuals of a gunshot wound to his right lower extremity below the right knee.

2.  The disability ratings assigned for the Veteran's service connected right lower extremity disabilities cannot exceed the amount the Veteran would receive if the right lower extremity was amputated below the knee at a level that would allow the use of a prosthesis.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 30 percent for a gunshot wound of the right foot, involving muscle group X, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.68, 4.73, Diagnostic Code (DC) 5310 (2011). 

2.  Criteria for a rating in excess of 30 percent for a gunshot wound of the right leg, involving muscle groups XI and XII, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.68, 4.73, DCs 5311, 5312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
In this case, the Veteran currently receives two disability ratings for his lower right extremity as a result of a gunshot wound while in service.  He receives a 30 percent rating for a gunshot wound to the right foot, that involves muscle group X.  This is rated under 38 C.F.R. § 4.73, Diagnostic Code 5310.  A 30 percent rating is the highest schedular rating that is available under this muscle code.

The Veteran also receives a 30 percent for a gunshot wound of the right leg that involves muscle groups XI (Diagnostic Code 5311) and XII (Diagnostic Code 5312).  A 30 percent rating is also the highest schedular rating that is available under either of these muscle codes.

Of particular importance in this case is the "amputation rule" provided in 38 C.F.R. § 4.68; which states that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  For example, the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation provided by 38 C.F.R. § 4.71a, DC 5165.  This 40 percent rating may be further combined with evaluation for disabilities above the knee, but not to exceed the above the knee amputation elective level.  Painful neuroma of a stump after amputation shall be assigned the evaluation for the elective site of reamputation.

The Board finds that the Veteran's disability is below the knee.  This finding is fully supported by the post-service medical records, which is found to provide highly probative evidence in support of this finding. 

Simply stated, under the amputation rule the Board may not award the Veteran a disability evaluation greater than a veteran who does not have a leg below the knee.

The Veteran's two 30 percent ratings both involve disabilities impacting his right leg below the knee.  Two 30 percent ratings combine to a 50 percent rating.  See 38 C.F.R. § 4.25.  However, as noted, an amputation at a level below the knee that would permit a prosthesis is rated at 40 percent (e.g. less than the 50 percent schedular rating that the Veteran would be assigned).  38 C.F.R. § 4.71a, Diagnostic Code 5165.  As such, when the Veteran was initially granted service connection for his right lower extremity disabilities in 1960, the amputation rule took effect, and prohibited the assignment of a combined VA disability compensation in excess of 40 percent for them.  The amputation rule has not been modified since that time.  Therefore, while the Veteran's service connected right lower extremity disabilities may have become more symptomatic, this fact alone is not grounds for a higher rating to be assigned based on these facts.

Rather, a higher rating may only be assigned if it is shown either that the Veteran's right lower extremity should be amputated at a higher level than the knee to address the Veteran's service connected disabilities, or if it is shown that the service connected disabilities could be further combined with an evaluation for disabilities above the knee.
 
The Board has considered whether the determination that the Veteran's service connected disabilities impact his right leg below the knee is accurate, noting that if an amputation is not improvable by prosthesis controlled by natural knee action, then a 60 percent rating may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5164.  However, in this case, the gunshot wounds clearly impacted the Veteran below the knee.  This is shown by the VA examination in November 2007, by photographs taken at that time, and by historical records such as the Veteran's service treatment records.  As such, it is clear that an amputation of the Veteran's right lower leg could be performed at a level that would address the residuals of his gunshot wounds, that would also permit a prosthesis with natural knee action.  No evidence has been presented to refute this conclusion, and therefore the Veteran is precluded by law from receiving disability compensation in excess of 40 percent for his right lower extremity disabilities.

There is no question that the Veteran is impaired by his service connected right lower extremity disabilities.  However, as explained above, the Board may not award the Veteran a disability evaluation greater than the 40 percent disability evaluation he would receive if his leg had been amputated below the knee.

The Board has also considered whether the service connected disabilities that impact his right leg below the knee could be combined with any leg disability above the knee.  To this end, the Board acknowledges that in addition to the muscle injuries, the Veteran also developed an ulcer on his right ankle, which led to a finding of significant disease involving the right superficial femoral artery in 2007.  The Veteran submitted an operation report from July 2007 and a report from a CT scan.  However, the right superficial femoral artery (which was the source of the problem in 2007) involves the thigh area, whereas the Veteran's service connected disabilities impact the calf area of the right lower extremity.  

As such, these diseases/disabilities impact separate anatomical regions; and there has been no medical suggestion that the right superficial femoral artery impairment was in anyway related to the Veteran's gunshot wound to his right lower extremity.  

Even the Veteran has not made such an assertion, only asking that the operative records be considered.  Moreover, even if he had attempted to link the stenosis in his right thigh to a muscle injury in his right calf, as a lay person, the Veteran lacks the medical training and expertise to provide such a complex medical opinion.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The Veteran's representative has suggested that an extraschedular rating should be considered as this was a unique and unusual case.  However, just like a higher schedular rating, an extraschedular rating would also not be applicable in this case, as it would mandate the assignment of a rating in excess of what would be assigned for someone whose leg was amputated.  38 C.F.R. § 4.68 explicitly states that the combined rating shall not exceed the amount for amputation of a limb at the level of the disability; it does not state that the combined schedular rating should not exceed the amount for amputation of a limb at the level of the disability.  As such, the language is clear that once the amputation rating threshold is reached, no higher rating, whether schedular or extraschedular, may be assigned.

Accordingly, an increased rating for the Veteran's right lower extremity disabilities is not available and his claim is therefore denied.

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in November 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records have been obtained, and the Veteran has not alleged receiving any VA treatment for his right lower extremity disabilities.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file).  

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
  
ORDER

A rating in excess of 30 percent for a gunshot wound of the right foot, involving muscle group X, is denied.


A rating in excess of 30 percent for a gunshot wound of the right leg, involving muscle groups XI and XII, is denied.


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


